                Case 18-12012-LSS   Doc 216-2   Filed 10/23/18   Page 1 of 3



                                      EXHIBIT B

                                Summary of Amendments




01:23703565.6
                Case 18-12012-LSS            Doc 216-2        Filed 10/23/18        Page 2 of 3



                        Summary of Amendments to Bid Procedures Order3

 Amended                                                   Amendment
 Paragraph
4(a)              Amended to include as a party entitled to receive a copy of any bid the following
                  party: counsel for the Stalking Horse Bidder, Greenberg Traurig, LLP, Attn:
                  Nathan A. Haynes, Esq., email: haynesn@gtlaw.com, and DLA Piper LLP (US),
                  Attn: Robert J. Sherman, Esq., email: robert.j.sherman@dlapiper.com
4(a)              Amended to require that, in addition to the other requirements set forth in the Bid
                  Procedures Order for any Potential Bidder to participate in the bidding process,
                  any Potential Bidder must, no later than November 2, 2018 at 5:00 p.m. (Eastern
                  Time):
                  a. submit a “blacklined” or otherwise marked copy of the Proposed APA
                  reflecting the differences between the Proposed APA and the Stalking Horse
                  Agreement, a Word copy of which shall be provided to a Potential Bidder upon
                  request.
                  b. provide in such Potential Bidder’s bid for a Base Purchase Price in an
                  amount greater than or equal to the sum of (A) the Base Purchase Price in the
                  Stalking Horse Agreement, (B) the Bid Protections, and (C) the Minimum
                  Overbid (as defined below) (“Minimum Initial Overbid Amount”)
4(b)              Amended to include the following at the end:

                  Notwithstanding the foregoing, any Secured Creditor or Secured Creditors that
                  exercise(s) its or their credit bid right(s) shall pay to the Stalking Horse Bidder in
                  cash the Break Up Fee and Expense Reimbursement at the closing of the sale to
                  such Secured Creditor(s) to the extent such amounts are payable under the
                  Stalking Horse Agreement. Moreover, in the event of any transaction involving
                  the direct or indirect sale or sales of all or substantially all or a portion of the
                  Purchased Assets (as defined in the Stalking Horse Agreement) to a person or
                  persons other than Stalking Horse Bidder, the Break Up Fee and Expense
                  Reimbursement shall be paid from the proceeds of the sale at closing to the
                  extent such amounts are payable under the Stalking Horse Agreement.
8                 Paragraph 8 is replaced with the following:

                  Only the Qualified Bidders may bid at the Auction. Each Qualified Bidder shall
                  appear in person at the Auction, or through a duly authorized representative. To
                  the extent the Proposed APAs submitted by Qualified Bidders differ in any
                  material respect, the CRO, in consultation with the Consultation Parties, may
                  assign relative values to such differences, taking into account the relative
                  burdens and benefits resulting from such differences, and shall afford a Qualified
                  Bidder the opportunity to further modify such Proposed APA to reduce or
                  eliminate any deduction in value assigned to such Proposed APA. At the

3 Capitalized terms use d herein, but not otherwise defined, have the meanings given to them in the Stalking Horse
Approval Motion.



01:23703565.6
     Case 18-12012-LSS       Doc 216-2      Filed 10/23/18     Page 3 of 3



      commencement of the Auction, and following the processes described in the
      preceding sentence, the Debtors shall identify the bid that they have determined
      to be the highest and best offer, state terms of such bid and the identity of such
      bidder, and shall permit the Stalking Horse Bidder and all other Qualified
      Bidders to submit higher and better bids. Each Qualified Bidder must bid in
      each round or it shall be disqualified from further bidding at the Auction. Each
      subsequent bid must exceed the amount of the preceding bid by not less than
      $1,000,000 (the “Minimum Overbid”) and shall not be modified in a manner that
      causes it no longer to be a Qualified Bid. If the Stalking Horse Bidder bids at the
      Auction, it shall be entitled to a “credit bid” in the amount of the Bid Protections
      to be counted towards each bid. All Qualified Bidders shall have the right to, at
      any time, request the Debtors use reasonable efforts to clarify any and all
      questions such Qualified Bidder may have regarding the then-current highest and
      best bid.
10    Paragraph 10 is replaced with the following:

      If the Debtors do not receive any Qualified Bids other than the Stalking Horse
      Agreement, or receive Qualified Bids on portions of the Purchased Assets which
      do not have the purchase prices, in the aggregate, equal to or exceeding the
      Minimum Initial Overbid Amount, the Debtors shall not conduct the Auction
      with respect to the Purchased Assets, and instead shall seek approval of the sale
      of the Purchased Assets pursuant to the Stalking Horse Agreement at the Sale
      Hearing.
15    Amended to include as an Objection Recipient the following party: counsel for
      the Stalking Horse Bidder, Greenberg Traurig, LLP, Attn: Nathan A. Haynes,
      Esq., email: haynesn@gtlaw.com, and DLA Piper LLP (US), Attn: Robert J.
      Sherman, Esq., email: robert.j.sherman@dlapiper.com.
NA    Order approving the Stalking Horse Approval Motion would also approve the
      proposed Amended Sale Notice.




                                       2
